Exhibit 99.1 AeroGrow Reports Third Quarter Financial Results · Quarterly revenues increase 201% over prior year quarter to $14.6 million · Year-to-date revenues up 305% over previous year Boulder, CO – February 13, 2008 AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced results for the quarter ended December 31, For the quarter ended December 31, 2007, AeroGrow reported revenues of approximately $14.6 million, an increase of 201% over the $4.9 million reported for the prior year's quarter ended December 31, 2006, and an increase of 132% over the previous quarter’s $6.3 million in revenues. For the nine months ended December 31, 2007, AeroGrow reported revenues of approximately $27.2 million, an increase of 305% over the $6.7 million, in revenues, reported for the nine months ended December 31, 2006. "This quarter saw our revenues more than double in just one quarter, an extraordinary rate of growth," stated AeroGrow Founder and CEO, Michael Bissonnette. "Our key retailers all reported excellent, often category-leading sell through. In addition, all have enthusiastically advanced plans to carry the product through 2008 and, in many cases, to add additional AeroGarden products chain-wide.We also tested successfully in several mass retailers and clubs and are in discussions for roll-outs there.We saw record sales not only at retail but through our television and in-house catalog and web sales channels as well.” Significant achievements for the quarter include: · Record sales across all channels of distribution. · Successful chain-wide launches at Sears, Linens ‘n Things, Bed Bath and Beyond, JCPenney and Macy’s. · Significant holiday media exposure, including features on the Tyra Banks Show and two appearances on the Today Show. · Multiple top listings in Amazon.com’s “Best Seller’s,” “Most Gifted,” and “Most Wished For,” top twenty lists in the Home and Garden Category. · An international product launch into the U.K., Germany, and others, including high visibility UK retail placements. · The significant expansion of our in-house catalog distribution with the mailing of more than 1,000,000 catalogsduring the quarter. · Development of multiple new products including the $99 AeroGarden3 series, the $149 Space Saver6, the $199 Pro 200 and the $229 AeroGarden Deluxe. · Expansion of our television advertising and support, with more than $2.5 million in television media during the quarter. For the quarter ended December 31, 2007, AeroGrow reported a net loss of $1.65 million or $0.13 per share as compared to a net loss of $2.9 million for the quarter ended December 31, 2006.For the nine months ended December 31, 2007, AeroGrow reported a net loss of $6.0 million or $0.52 per share as compared to a net loss of $8.4 million, or $0.90 per share, for the nine months ended December 31, 2006. “While our revenues were exceptional, we fell short of our profit expectations for the quarter in three main areas,” continued Mr. Bissonnette.“First, to ensure our momentum during what was forecasted to be a sluggish retail holiday season, we significantly increased our advertising and promotion expenditures.Second, to support our increased revenues, we allowed fixed costs and overhead to rise too rapidly.Finally, we did have a significant amount of top and bottom line revenue that was deferred to the March quarter related to our 36 Day Free Trial Offer promotion for our direct TV and web channel.Combined, these factors had a significant impact on our earnings for the quarter despite our record sales increases.” “Moving forward, we’ve implemented five critical areas for improvement in our gross margins and operating profit,” said Jerry Perkins, President and COO of AeroGrow.“First, and most significant, we’ve driven accountability into the system by dividing the company into four business units, each a profit center led by a GM with P&L responsibility and accountability for performance.Goals and budgets have been established and everyone will be measured against these on a monthly and quarterly basis.The other initiatives, ranging from cost reductions in products, distribution, logistics and fixed and overhead expenses, should contribute a 3 to 4 point improvement in gross margin and overhead costs on an annualized basis.With these initiatives in place, I’m confident in our ability to put some solid numbers up, both revenues and profits, in the coming year.” The following table sets forth, as a percentage of sales, our quarterly financial results for the three months ended December 31, 2007 and the three months ended December 31, 2006: Three months ended December 31, Nine months ended December 31, 2007 2006 2007 2006 Revenue Product sales- retail, net 65.1 % 67.2 % 68.0 % 70.9 % Product sales- direct to consumer, net 34.9 % 32.8 % 32.0 % 29.1 % Total sales 100.0 % 100.0 % 100.0 % 100.0 % Operating expenses Cost of revenue 61.1 % 67.6 % 59.9 % 71.3 % Research and development 4.7 % 14.4 % 6.8 % 23.0 % Sales and marketing 34.1 % 40.5 % 40.8 % 63.9 % General and administrative 10.1 % 21.5 % 13.5 % 39.8 % Total operating expenses 110.0 % 144.0 % 121.0 % 198.0 % Loss from operations -10.0 % -44.0 % -21.0 % -98.0 % Earnings Conference Call AeroGrow will host a conference call today, Wednesday, February 13, 2008, to review operational results for the quarter ended December 31, 2007. The conference call is scheduled for 4:30 PM ET. To participate in the call, please dial: U.S. and Canada: 1 (888) 241-0558 International: 1 (647) 427-3417 A replay of the call will be available within 12 hours of completion. You will be able to access it for the following 30 days through the AeroGrow website at www.aerogrow.com/investors or by phone until March 13, 2008. To access the replay by phone, please dial: U.S. and Canada: 1 (888) 562-2818 International: 1 (402) 220-7736 Conference ID: 33910024 AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended December 31, Nine months ended December 31, 2007 2006 2007 2006 Revenue Product sales, net $ 14,637,742 $ 4,857,604 $ 27,199,821 $ 6,709,858 Operating expenses Cost of revenue 8,938,857 3,282,291 16,286,651 4,785,151 Research and development 682,453 700,111 1,840,441 1,544,495 Sales and marketing 4,997,801 1,965,578 11,089,338 4,285,849 General and administrative 1,471,364 1,042,537 3,679,397 2,671,939 Total operating expenses 16 ,090,475 6,990,517 32,895,827 13,287,434 Loss from operations (1,452,733 ) (2,132,913 ) (5,696,006 ) (6,577,576 ) Other (income) expense, net Interest (income) (31,679 ) (12,646 ) (101,879 ) (157,508 ) Interest expense 234,833 101,841 426,681 305,445 Other income - - (2,929 ) - Registration rights penalty - 636,130 - 1,664,380 Total other (income) expense, net 203,154 725,325 321,873 1,812,317 Net loss $ (1,655,887 ) $ (2,858,238 ) $ (6,017,879 ) $ (8,389,893 ) Net loss per share, basic and diluted $ (0.13 ) $ (0.30 ) $ (0.52 ) $ (0.90 ) Weighted average number of common shares outstanding, basic and diluted 12,371,517 9,501,095 11,529,472 9,304,380 BALANCE SHEET DATA December 31, March 31, 2007 2007 ASSETS (Unaudited) Current assets Cash and cash equivalents $ 3,729,822 $ 5,495,501 Restricted cash 86,256 84,363 Accounts receivable 6,705,924 1,884,743 Other receivable 286,342 182,221 Inventory 5,791,752 3,940,614 Prepaid expenses and other 947,135 480,990 Total current assets 17,547,231 12,068,432 Property and equipment 1,367,314 909,496 Other assets 157,607 63,878 Total Assets $ 19,072,152 $ 13,041,806 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion - capital lease obligation $ 124,331 $ - Due to factor 4,450,538 645,151 Accounts payable 3,656,668 3,192,734 Accrued expenses 2,336,154 1,166,485 Customer deposits 490,397 - Deferred rent 64,787 53,531 Total current liabilities 11,122,875 5,057,901 Capital lease obligation - long term portion 163,489 - Stockholders' equity Common stock 12,032 11,065 Additional paid-in capital 43,583,798 37,765,003 Accumulated (deficit) (35,810,042 ) (29,792,163 ) Total Stockholders' Equity 7,785,788 7,983,905 Total Liabilities and Stockholders' Equity $ 19,072,152 $ 13,041,806 Sales by Channel (Unaudited) Three months ended December 31, Nine months ended December 31, 2007 2006 2007 2006 Product Revenues Product sales- retail, net $ 9,528,337 $ 3,266,226 $ 18,508,237 $ 4,759,171 Product sales- direct to consumer, net 5,109,405 1,591,378 8,691,584 1,950,687 Total $ 14,637,742 $ 4,857,604 $ 27,199,821 $ 6,709,858 % of Revenues Product sales- retail, net 65.1 % 67.2 % 68.0 % 70.9 % Product sales- direct to consumer, net 34.9 % 32.8 % 32.0 % 29.1 % Total 100.0 % 100.0 % 100.0 % 100.0 % Sales by product category (Unaudited) Three months ended December 31, Six months ended December 31, 2007 2006 2007 2006 Product Revenues AeroGardens $ 12,145,733 $ 4,438,916 $ 22,605,871 $ 5,931,861 Seed kits and accessories 2,492,009 418,688 4,593,950 777,997 Total $ 14,637,742 $ 4,857,604 $ 27,199,821 $ 6,709,858 % of Revenues AeroGardens 82.98 % 91.38 % 83.11 % 88.41 % Seed kits and accessories 17.02 % 8.62 % 16.89 % 11.59 % Total 100.00 % 100.00 % 100.00 % 100.00 % About AeroGrow International, Inc. Founded in 2002 in Boulder, Colorado, AeroGrow International, Inc. is dedicated to the research, development and marketing of the AeroGarden®line of indoor gardening products. AeroGardens feature NASA-proven, dirt-free aeroponic technology, allowing anyone to grow farmer's market fresh herbs, salad greens, tomatoes, chili peppers, flowers and more, indoors, year-round, so simply and easily that no green thumb is required. See www.aerogrow.com. CONTACTS: Corporate Investor John Thompson Budd Zuckerman AeroGrow International, Inc Genesis Select Corporation (303) 444-7755 (303) 415-0200 john@aerogrow.com bzuckerman@genesisselect.com FORWARD-LOOKING STATEMENTS "Safe
